Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Notice of Allowance mailed December 20 mistakenly cancelled withdrawn claims 14-16 and 18-20.  Claims 23-28 are added below to replace cancelled claims 14-16 and 18-20.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

23. (New) A method for manufacturing a display panel, comprising:
providing a substrate;
forming a pixel unit array on one side of the substrate and a color filter layer on one side of the substrate away from the pixel unit array, wherein the pixel unit array comprises a plurality of pixel units, at least one of the plurality of pixel units comprising an anode layer, a cathode layer, and a light emitting layer located between the anode layer and the cathode layer, the cathode layer defining an opening; and
forming at least one sensor on one side of the pixel unit array away from the substrate, wherein the at least one sensor is configured to detect a first part of light transmitted through the opening,
wherein forming the pixel unit array comprises: forming a light reflecting layer of the at least one of the plurality of pixel units, wherein the light reflecting layer is configured to reflect a second part of light emitted from the light emitting layer to the opening, the light reflecting 
wherein the first part of light comprises the second part of light and a third part of light directly from the light emitting layer. 

24. (New) The method according to claim 23, wherein forming the pixel unit array on the one side of the substrate comprises:
forming an anode material layer on the one side of the substrate and a luminescent material layer on one side of the anode material layer away from the substrate, wherein the anode material layer comprises the anode layer for the at least one of the plurality of pixel units, and the luminescent material layer comprises the light emitting layer for the at least one of the plurality of pixel units;
providing a mask, wherein the mask comprises:
a transparent mask substrate,
a light reflecting layer disposed on one side of the transparent mask substrate, wherein the light reflecting layer comprises one or more light reflecting units spaced apart from each other,
a light absorbing layer disposed around each of the one or more light reflecting units, and
a cathode material layer disposed on one side of the light reflecting layer and the light absorbing layer away from the transparent mask substrate, wherein the cathode material layer comprises a first portion and a second portion other than the first portion, a projection of the first portion on the transparent mask substrate coinciding with a projection of the light reflecting unit on the transparent mask substrate;
configuring the mask to make the cathode material layer face the luminescent material layer; and
irradiating the transparent mask substrate with a light to make the second portion evaporate and deposit on one side of the luminescent material layer away from the anode material layer to form the cathode layer.

25. (New) The method according to claim 24, wherein the light absorbing layer has a thermal conductivity in a direction perpendicular to a surface of the transparent mask substrate greater than that in a direction parallel to the surface of the transparent mask substrate.

26. (New) The method according to claim 24, wherein forming the light reflecting layer of the at least on	e of the plurality of pixel units comprises:
forming a first layer on the one side of the substrate by a patterning process the same as that of forming the anode layer, wherein the light reflecting layer comprises the first layer.

27. (New) The method according to claim 26, wherein forming the light reflecting layer of the at least one of the plurality of pixel units further comprises:
forming a second layer on one side of the first layer away from the substrate, wherein the second layer comprises a metal material and the light reflecting layer further comprises the second layer.

28. (New) The method according to claim 27, wherein forming the second layer on the one side of the first layer away from the substrate comprises:
forming a second material layer on the one side of the first layer away from the substrate, wherein the second material layer comprises the metal material;
forming a third material layer on one side of the second material layer away from the first layer, wherein a material of the third material layer is the same as that of the anode layer;
forming a patterned photoresist layer on one side of the third material layer away from the second material layer;
etching, with the patterned photoresist layer as a mask, the third material layer and the second material layer to form the second layer and a third layer located on one side of the 

Rejoinder
Claims 1-2, 4-11, 13 and 22 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), new claims 23-28 above, replacing claims 14-16 and 18-20 which were inadvertently cancelled.  The claims are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.	
	
Response to Arguments/Reason
Applicant's arguments, with regards to claims 1-2, 4-11, 13, and 22-28, filed on 12/10/2021 have been fully considered and they are persuasive. Particularly, on pages 8-12 of the Applicant’s Response, applicants argued that Wu ‘923 and In ‘226 do not disclose the limitations of independent claims including: “at least one sensor disposed on one side of the pixel unit array away from the substrate and configured to detect a first part of light transmitted through the opening; and a color filter layer disposed on one side of the substrate away from the pixel unit array, wherein: the at least one of the plurality of pixel units further comprises a light reflecting layer configured to reflect a second part of light emitted from the light emitting layer to the opening, the light reflecting layer and the anode layer being located on a same surface of the substrate and being separated from each other, and the first part of light comprises the second part of light and a third part of light directly from the light emitting layer”. The Examiner finds the arguments are persuasive.  Therefore, the Examiner made decision to allow these limitations over the prior art of record.

Allowable Subject Matter
Claims 1-2, 4-11, 13, and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claims 1 and 22, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “at least one sensor disposed on one side of the pixel unit array away from the substrate and configured to detect a first part of light transmitted through the opening; and a color filter layer disposed on one side of the substrate away from the pixel unit array, wherein: the at least one of the plurality of pixel units further comprises a light reflecting layer configured to reflect a second part of light emitted from the light emitting layer to the opening, the light reflecting layer and the anode layer being located on a same surface of the substrate and being separated from each other, and the first part of light comprises the second part of light and a third part of light directly from the light emitting layer” in combination with the remaining limitations called for in claims 1 and 22.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claims 1 and 22. Therefore, claims 1 and 22 are allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2, 4-11, 13-16 and 18-20 are also allowed as they depend from allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829